MEMORANDUM **
Joice de Oliveira Esteves, a native and citizen of Brazil, petitions for review of the Board of Immigration Appeals’ order dismissing her appeal from an immigration judge’s decision denying her application for asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence factual findings, Cruz-Navarro v. INS, 232 F.3d 1024, 1028 (9th Cir.2000), and deny the petition for review.
Even accepting Esteves’ testimony as true, see Mansour v. Ashcroft, 390 F.3d 667, 672 (9th Cir.2004), substantial evidence supports the agency’s denial of asylum because Esteves failed to show she was harmed in the past or has a fear of future persecution on account of an actual or imputed political opinion. See INS v. Elias-Zacarias, 502 U.S. 478, 481-82, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992); Cruz-Navarro, 232 F.3d at 1030. Substantial evidence also supports the agency’s finding that she did not have a well-founded fear of future persecution because Esteves was able to travel freely without interference from the Brazilian authorities. See Gu v. Gonzales, 454 F.3d 1014, 1022 (9th Cir. 2006).
Because Esteves failed to establish eligibility for asylum, she necessarily failed to meet the more stringent standard for withholding of removal. See Mansour, 390 F.3d at 673.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.